[Cite as State v. Johnson, 2021-Ohio-4447.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY

State of Ohio/City of Toledo                      Court of Appeals Nos. L-20-1032
                                                                        L-20-1033
        Appellee
                                                  Trial Court Nos. CRB-17-01948
v.                                                                 TRD-17-03192

Jamar Johnson                                     DECISION AND JUDGMENT

        Appellant                                 Decided: December 17, 2021

                                              *****

        David Toska, City of Toledo Prosecuting Attorney, and
        Jimmie Jones, Assistant Prosecuting Attorney, for appellee.

        Laurel A. Kendall, for appellant.

                                              *****
        MAYLE, J.

        {¶ 1} In these consolidated appeals, appellant, Jamar Johnson, appeals the

January 3, 2020 judgment of the Toledo Municipal Court sentencing him for probation1

violations in two misdemeanor cases. For the following reasons, we affirm, in part, and

reverse, in part.


1
  Prior to a statutory amendment in 2003, “probation” referred to a suspended jail
sentence in a misdemeanor case. State v. Mack, 6th Dist. Lucas No. L-11-1065, 2012-
Ohio-2960, ¶ 1, fn. 1. Since then, “probation” has ceased to exist, and a suspended jail
term has become one of the community control sanctions available to a trial court to
punish a misdemeanor offender. Id., citing R.C. 2929.25. However, because the parties
                              I.       Background and Facts

                                   A. Cases before the court

       {¶ 2} Initially, we must address which cases, exactly, Johnson is appealing. In his

original notice of appeal, filed on February 3, 2020, Johnson included trial court case

Nos. CRB-17-01948 (“case 1948”) and TRD-17-03192 (“case 3192”). More than seven

months later, on August 10, 2020, Johnson filed an amended notice of appeal that

included four additional trial court case numbers, i.e., case Nos. TRD-15-34408 (the

“2015 case”), CRB-16-13843, CRB-16-17186, and TRD-16-30245.

       {¶ 3} According to the amended notice of appeal, the additional cases “were part

of” an earlier appeal that we dismissed in November 2019 because the trial court had not

filed a final, appealable order. See State v. Johnson, 6th Dist. Lucas No. L-19-1120

(Nov. 27, 2019). In the entry dismissing the 2019 appeal, we said that Johnson “can file

a notice [of] appeal once the trial court enters a final, appealable order.” Id. The cases

that were the subject of appellate case No. L-19-1120 were cases 1948 and 3192; the four

additional case numbers that Johnson included in his amended notice of appeal were not

at issue in case No. L-19-1120.

       {¶ 4} After the trial court filed its revised sentencing entry, Johnson filed his

original notice of appeal in this case, properly and timely appealing the trial court’s

decisions in cases 1948 and 3192.




and the trial court use the term “probation”—exclusively—to refer to Johnson’s
sanctions, we will use the terms “probation” and “community control” interchangeably
for ease of discussion.
2.
       {¶ 5} Under App.R. 3(F)(1),

       [a] party may amend a notice of appeal without leave if the time to appeal

       from the order that was the subject of the initial notice of appeal has not yet

       lapsed under App.R. 4. Thereafter, the court of appeals within its discretion

       and upon such terms as are just may allow the amendment of a notice of

       appeal, so long as the amendment does not seek to appeal from a trial court

       order beyond the time requirements of App.R. 4. (Emphasis added.)

Subject to exceptions not relevant here, App.R. 4 gives a party 30 days from the date of

the trial court’s judgment to appeal the decision. A criminal defendant can seek to appeal

outside of the 30-day time limit if he files with the appellate court a motion for leave to

file a delayed appeal, and the appellate court grants the motion. App.R. 5(A), (F). A

party’s failure to file a timely notice of appeal deprives an appellate court of jurisdiction

to hear the appeal. State v. Taft, 6th Dist. Huron No. H-18-003, 2019-Ohio-1565, ¶ 58,

citing State ex rel. Pendell v. Adams Cty. Bd. of Elections, 40 Ohio St.3d 58, 60, 531

N.E.2d 713 (1988).

       {¶ 6} Here, Johnson did not seek leave to amend his notice of appeal, nor did we

grant him leave. Because we can find no evidence that Johnson filed timely appeals of

any of the additional cases or appropriately sought and was granted leave to file delayed

appeals in the criminal cases, we lack jurisdiction to entertain appeals of any of the

additional cases. “And we cannot allow amendment of a notice of appeal where

jurisdiction is lacking in the first instance.” State v. Conn, 2021-Ohio-2727, 175 N.E.3d



3.
943 (4th Dist.), ¶ 14, citing Cleveland v. Wagner, 8th Dist. Cuyahoga No. 81730, 2003-

Ohio-1358, ¶ 4.

       {¶ 7} Accordingly, we find that the only cases properly before us are trial court

case Nos. CRB-17-01948 and TRD-17-03192, and we will confine our discussion and

analysis to those cases.

                    B. Case Nos. CRB-17-01948 and TRD-17-03192

       {¶ 8} In case 1948, Johnson was charged by complaint on February 12, 2017, with

failure to disclose personal information in violation of R.C. 2921.29(A), a fourth-degree

misdemeanor. According to the complaint,

       During routine patrol the defendant did approach these Officers [sic] patrol

       vehicle that was sitting at the corner of Oak and Earl and ask while

       recording on his cell phone why these Officers were sitting on “his

       property”. The defendant became argumentative and these Officers asked

       the defendants [sic] name multiple times in which the defendant stated he

       didn’t have to give his name to these Officers. The defendant never did

       state his name to these Officers, these Officers found his state I.D inside of

       his pants pocket. This did happen in the City of Toledo.

This incident took place on February 9, 2017.

       {¶ 9} In case 3192, Johnson was cited by uniform traffic ticket on February 9,

2017, for driving under suspension in violation of R.C. 4510.11(A), a first-degree

misdemeanor, and prohibited open container in violation of R.C. 4301.62(B), a minor

misdemeanor.

4.
       {¶ 10} On June 20, 2017, Johnson was in court after being arrested on a bench

warrant for failing to appear at a pretrial. Johnson was representing himself in several

criminal and traffic cases that were pending before the trial court. The city offered to

allow Johnson to plead no contest to the failure to disclose charge in case 1948 and a

resisting arrest charge in another case in exchange for dismissing approximately five

other pending charges, including both charges in case 3192. Johnson declined the offer

because he did not want to plead to the resisting arrest charge.

       {¶ 11} But, during the trial judge’s discussions with Johnson at that hearing,

Johnson indicated that he wanted to plead no contest to several of the pending charges.

The trial court accepted Johnson’s no-contest plea to the failure to disclose charge in case

1948 and found him guilty. The court said on the record that it was sentencing Johnson

to “30 days suspended; six months inactive probation; court costs with a stay on costs for

two months to August 23.” The trial court did not prepare or sign a typewritten judgment

entry of sentence, but the handwritten journal entry from June 20 says “30 days susp / 6

mo inactive [sic].” The journal entry is also stamped with the word “PROBATION.”

       {¶ 12} The court also accepted Johnson’s no-contest plea to the driving-under-

suspension charge in case 3192 and found him guilty. The court said on the record that it

was sentencing Johnson to “court costs; 180 days suspended; six months inactive

[probation] on the condition of no new charges.” The trial court did not prepare or sign a

typewritten judgment entry of sentence, but the handwritten journal entry from June 20

says “180 days susp / 6 mo inactive [sic].” The journal entry is also stamped with the

word “PROBATION.” The court dismissed the open-container charge.

5.
        {¶ 13} On July 28, 2017, the trial court’s probation department filed a “Probation

Report” alleging that Johnson had violated his probation in case 1948, case 3192, and the

2015 case because he was charged with new offenses. In case 1948, the probation

department alleged two violations: one based on a new offense that Johnson committed

on April 16, 2017, and was convicted of on June 1, 2017, and one based on a new offense

that Johnson allegedly committed on June 30, 2017, that was pending. In case 3192, the

probation department alleged a violation based only on the June 30 offense.

        {¶ 14} On August 25, 2017, the trial court held a hearing on the violations.

Although the court found that Johnson had violated his probation in the 2015 case, it

specifically determined that Johnson did not violate his probation in cases 1948 and 3192.

The court stated, “there was no conviction subsequent to those probations. There are

pending charges, but at any rate, I’m going to indicate no probation at this time, and

because there is no conviction, probation to continue on those cases.” In other words, the

court found that (1) Johnson had not violated his probation based on the April 16 charge

because Johnson was convicted on June 1, 2017—which was 20 days before he was

placed on probation, and (2) Johnson had not violated his probation based on the June 30

charge because there was “no conviction” and the case was still pending. The court’s

handwritten journal entries from August 25, 2017 confirm that it found “No PV,” and the

dockets show that there was “[n]o probation violation found” in either case 1948 or case

3192.

        {¶ 15} On that same date, the trial court also set a “sentence review” for

September 15, 2017, in “the case I just sentenced on * * *”—i.e., the 2015 case.

6.
       {¶ 16} The next entries on the dockets for cases 1948 and 3192 indicate that the

September 15, 2017 hearing—i.e., the “sentence review” for the 2015 case—was reset for

a probation violation hearing on October 31, 2017. But, neither file contains a second

“probation report” or other notice of probation violation, and the record does not contain

a transcript of what, if anything, transpired on September 15.

       {¶ 17} Johnson failed to appear for the October 31, 2017 hearing, and the trial

court issued a warrant for his arrest. He was arrested in August 2018, and scheduled for a

probation violation hearing on September 12, 2018. Again, the record does not contain

any additional “probation reports” or notices of probation violation.

       {¶ 18} On September 12, 2018, Johnson appeared for a probation violation

hearing in cases 1948 and 3192, as well as a plea and sentencing hearing in three

additional cases—trial court case Nos. CRB-17-08262, CRB-17-11859, and TRD-17-

18511 (the “2017 cases”). The alleged probation violations arose from Johnson’s

convictions in the 2017 cases.

       {¶ 19} Johnson’s attorney argued that the trial court could not find that Johnson

had violated his probation because, at the August 25, 2017 hearing, the trial court

specifically found that Johnson had not violated his probation in cases 1948 and 3192 and

the city had not filed any subsequent notices of probation violations. Counsel also argued

that Johnson’s term of probation had expired.

       {¶ 20} The trial court found that “[t]here is a violation filed * * * for a probation

violation date of October 31, 2017. And that was based on the new charges from

September 22, 2017, I guess, just that charge.” The court also found that, although

7.
Johnson’s stated term of probation was scheduled to end in December 2017, he had “been

consistently bench warrant” since the date of the violation, so the court still had

jurisdiction to dispose of the violation filed before Johnson’s term of probation expired.

       {¶ 21} After finding that his convictions in the 2017 cases violated his probation

in case 1948 and case 3192, the trial court sentenced Johnson for the probation violations.

In case 1948, the court said that Johnson “had 30 days hanging over [his] head on that

case[, but had] served 14 of those so there will be 16 days consecutive on that case.” In

case 3192, the court said that Johnson had “served 14 days on that one also, and I am

ordering 166 days to be served consecutive on that case.”

       {¶ 22} The trial court next began sentencing Johnson on his new convictions from

that day—i.e., the convictions in the 2017 cases. After the court imposed its sentence for

case No. TRD-17-18511, Johnson asked to speak. His soliloquy touched on prior court

hearings, his history with the trial judge, a case in which he believed that he was over-

sentenced, issues that he had with the electronic-monitoring department while he was

hospitalized, the amount of bond the trial court set in one of the cases he had just pleaded

to, and the victim of one of his crimes using a fake Social Security number. Johnson also

mention several times that he was “scared for [his] life” and “didn’t even want to go

forward with this”—“this” presumably being the plea hearing. He also asked the trial

judge to recuse himself, which the judge denied as “an unreasonable request * * *.”

       {¶ 23} After the court sentenced Johnson on the 2017 cases, Johnson asked how

he went “about withdrawing [his] plea * * *.” The court summarily denied his request.

       {¶ 24} Johnson now appeals, raising five assignments of error:

8.
            I. The trial court abused its discretion when it refused to allow

     appellant to withdraw his plea without a hearing, and the court had the

     authority to set aside the judgment of conviction and permit appellant to

     withdraw his plea, pursuant to Crim. R. 32.1.

            II. The trial court committed plain error when it found a probation

     violation had occurred in case CRB-17-01948 and TRD 17-03192 for an

     alleged new conviction in case CRB 17-11859, when the PV was alleged to

     have occurred on September 15, 2017, and the new offense was alleged to

     have occurred on September 22, 2017.

            III. The court abused its discretion when it set appellant’s appeal

     bond in case [] TRD 17-03192 at $100,000 based on an allegation that

     appellant “escaped” from CCNO on medical furlough, when documentation

     from CCNO indicates that he was released for medical treatment.

            IV. The trial court abused its discretion when it incarcerated

     appellant for three days for a probation violation which had not occurred,

     and after the court had ostensibly corrected the record to reflect an

     unclassified misdemeanor in the underlying case (TRD 15-34408).

            V. The trial court abused its discretion when it dismissed appellant’s

     case for resisting arrest (CRB-16-13843), knowing that appellant wanted a

     jury trial in that matter, and then misrepresented the sequence of events in

     the case docket.

                               II.    Law and Analysis

9.
       A. The issues raised in Johnson’s fourth and fifth assignments of error are
          not properly before the court.

       {¶ 25} We first address Johnson’s fourth and fifth assignments of error. His fourth

assignment of error relates to the trial court’s handling of a probation violation in the

2015 case, and his fifth assignment of error relates to the dismissal of case No. CRB-16-

13843. As discussed above, neither of those cases was properly appealed, so we do not

have jurisdiction to consider the arguments that Johnson raises in these assignments of

error. Therefore, we find that Johnson’s fourth and fifth assignments of error are not

well-taken.

       B. Johnson did not move to withdraw his pleas in cases 1948 and 3192.

       {¶ 26} In his first assignment of error, Johnson argues that the trial court erred by

denying his oral motion to withdraw his pleas without holding a hearing. However,

reading the transcript of the September 12, 2018 hearing makes clear that Johnson’s

request to withdraw his pleas related to the no-contest pleas he entered that day in the

2017 cases—not the pleas he entered 14 months earlier in cases 1948 and 3192.2

Accordingly, we find that Johnson’s first assignment of error is not well-taken.

        C. Johnson did not receive notice of the conduct that allegedly violated his
           community control.

       {¶ 27} In his second assignment of error, Johnson argues that the trial court

committed plain error by finding that he had violated his probation in cases 1948 and


2
 Incidentally, we note that Johnson raised the issue of withdrawing his pleas in the 2017
cases in an earlier appeal. State v. Johnson, 6th Dist. Lucas No. L-18-1214, 2019-Ohio-
4613 (“Johnson I”). We determined that the trial court did not abuse its discretion by
summarily denying Johnson’s motion. Id. at ¶ 17-23.
10.
3192 because the court said at the September 12, 2018 hearing that Johnson had

“committed a probation violation * * * due to an alleged conviction in case CRB 17-

11859 [sic] on September 15, 2017[.] However, there was no conviction on September

15, 2017 in that case (or any other).” The city responds that the warrant for Johnson’s

arrest tolled his period of probation, and “his plea and finding of guilt allowed for the

Trial Court to find a probation violation.”

       {¶ 28} We review a trial court’s findings regarding a misdemeanor community

control violation for an abuse of discretion. State v. Crosby, 6th Dist. Lucas Nos. L-19-

1160 and L-19-1186, 2020-Ohio-3306, ¶ 23, citing State v. Ohly, 166 Ohio App.3d 808,

2006-Ohio-2353, 853 N.E.2d 675, ¶ 19 (6th Dist.); and State v. Pavlich, 6th Dist. Erie

No. E-10-011, 2011-Ohio-802, ¶ 24. Abuse of discretion means that the trial court’s

decision was unreasonable, arbitrary, or unconscionable. State ex rel. Askew v. Goldhart,

75 Ohio St.3d 608, 610, 665 N.E.2d 200 (1996).

       {¶ 29} Although proceedings to revoke community control are not equivalent to—

and need not have the same level of formality as—a criminal trial, an offender facing

revocation is entitled to certain due process protections. State v. Stollings, 2d Dist.

Greene No. 2000-CA-86, 2001 WL 501981, *2 (May 11, 2001); Pavlich at ¶ 25, citing

State v. Ryan, 3d Dist. Union No. 14-06-55, 2007-Ohio-4743, ¶ 8; and Gagnon v.

Scarpelli, 411 U.S. 778, 782, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973). At a minimum, the

offender must be provided with:

       (a) written notice of the claimed violations; (b) disclosure of evidence

       against the [offender]; (c) the opportunity to be heard in person and to

11.
      present witnesses and documentary evidence; (d) the right to confront and

      cross-examine adverse witnesses; (e) a neutral and detached hearing body;

      and (f) a written statement by the fact finders as to the evidence relied on

      and reasons for revocation.

Pavlich at ¶ 25, citing State v. McKeithen, 3d Dist. Marion No. 9-08-29, 2009-Ohio-84, ¶

22; State v. Miller, 42 Ohio St.2d 102, 104, 326 N.E.2d 259 (1975); and Morrissey v.

Brewer, 408 U.S. 471, 489, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972).

      {¶ 30} Here, Johnson argues that the trial court’s finding of a probation violation

was based solely on its erroneous factual determination that, as of September 15, 2017,

Johnson had committed a probation violation, despite the fact that Johnson did not

commit the offense that formed the basis of the probation violation—the charge in case

No. CRB-17-11859—until September 22, 2017.

      {¶ 31} It appears that Johnson’s argument stems from two statements that the trial

court made at the September 12 hearing. First, the court said that “I did make a finding

on August 25 that there was no probation violation because he was not convicted, case

was pending, probation to continue. He was then convicted and on September 15th that

was set for probation violation hearing on October 31st before the end of his term of

probation * * *.” The “finding on August 25” refers to the trial court’s August 25, 2017

finding that Johnson had not violated his probation in cases 1948 and 3192 based on the

July 2017 probation report because (1) he was convicted of one of the offenses listed on

that report before his probation in cases 1948 and 3192 began, and (2) the charge in the

other case, case No. CRB-17-08262, was still pending as of August 25, 2017.

12.
       {¶ 32} Second, shortly after making that statement, the trial court stated that

“[t]here is a violation filed * * * for a probation violation date of October 31, 2017. And

that was based on the new charges from September 22, 2017, I guess, just that charge.”

Based on our review of the transcript as a whole, it appears that the “probation violation *

* * based on the new charges from September 22, 2017 * * *” referred to the charges in

case No. CRB-17-11859, which were filed September 22, 2017—not the charge in case

No. CRB-17-08262, which was pending as of August 25, 2017.

       {¶ 33} We recognize that the trial court’s statements about the various probation

violations were confusing, but we disagree with Johnson’s characterization of the court’s

error. Rather than finding a probation violation based on a notice filed a week before

Johnson committed a crime, as Johnson contends, it seems that the court merely

misstated the source of the probation violation by conflating two of the multiple cases

before it that day.

       {¶ 34} But, we nonetheless agree with Johnson that the trial court abused its

discretion on September 12, 2018, when found that Johnson had committed probation

violations in case 1948 and case 3192 for one simple reason: Johnson did not have

notice that he was at risk of having his probation revoked in cases 1948 and 3192 at any

time after August 25, 2017. As Johnson’s counsel argued during the September 12

hearing,

       there are two alleged violations that occurred. The first violation * * *

       occurred before [Johnson] was placed on probation * * *. The other charge

       that is alleged is the menacing charge [in case No. CRB-17-08262] that he

13.
       just pled to. There was a probation violation filed, there was a hearing

       held, he was found not to be in violation because he hadn’t been convicted.

       * * * A subsequent violation for the new charges was never filed.

       Therefore, I don’t think there is any probation violation. (Emphasis added.)

We agree.

       {¶ 35} At the probation violation hearing on August 25, 2017, the trial court

specifically determined that Johnson did not commit probation violations in cases 1948

and 3192 based on the charge filed in case No. CRB-17-08262. The court said, “[f]or the

record, on Case Number CRB-17-01948 and TRD-17-03192 there was no conviction

subsequent to those probations. There are pending charges, but at any rate, I’m going to

indicate no probation at this time, and because there is no conviction, probation to

continue on those cases.” The court’s handwritten journal entries clearly state that it

found “No PV,” and the dockets show that there was “[n]o probation violation found” in

either case 1948 or case 3192. Moreover, at the conclusion of the August 25, 2017

hearing, the court indicated that it wished to schedule a “sentence review” for September

15, 2017, in “the case I just sentenced on * * *”—i.e., the 2015 case. (Emphasis added.)

The trial court did not indicate that it would be scheduling any further hearings relating to

case 1948 or case 3192.

       {¶ 36} In our view, this conclusively resolved the alleged probation violations

listed in the July 2017 probation report in Johnson’s favor. So, for the court to find

Johnson in violation of the terms of his probation in September 2018, Johnson must have

received an additional notice that was filed at some point after August 25, 2017. He did

14.
not.

       {¶ 37} Notably, the trial court appears to have been under the misimpression that

an additional notice had been filed. That is, at the September 2018 hearing, the trial court

stated that “[t]here is a violation filed * * * for a probation violation date of October 31,

2017. And that was based on the new charges from September 22, 2017 * * *.” This,

however, was incorrect. Neither the file for case 1948, nor the file for case 3192 contains

a probation report or other written notice of a probation violation that occurred on

October 31, 2017—or any indication of probation violations after the trial court found

“[n]o probation violation” on August 25, 2017. In reality, the notice for October 31,

2017, was no more than a scheduling notice that contained no substantive information

relating to any alleged probation violations.

       {¶ 38} At the August 25, 2017 hearing, after finding that Johnson had not violated

his probation in cases 1948 and 3192, the trial court stated that “on the case I just

sentenced on [i.e., the 2015 case] there will be a sentence review on * * *” September 15,

2017. The record does not contain a transcript from September 15, 2017, so we are

unable to discern what might have happened in court that day—assuming a hearing

occurred at all. However, the court made handwritten notations on each journal on

September 15, 2017, that state, in pertinent part, “set PV hearing / 10-31-17 / CTN

Prob.,” and each file contains a notice from the clerk’s office that states “Please be

advised that the above referenced case has been set for PROBATION VIOLATION

HEARING. You are ordered to appear in person on Tuesday, October 31, 2017 * * *.”

The docket entries for the notices sent by the clerk each state “[c]ase reset” and “[c]ase

15.
continued.” None of this provides any information that could have put Johnson on

“notice of the claimed [probation] violations * * *”—especially because the trial court

already found that there were no probation violations at the August 2017 hearing.

Pavlich at ¶ 25. In other words, these were, at best, notices of scheduling changes; they

were not notices of conduct that constituted violations of the terms of Johnson’s

probation.

         {¶ 39} Accordingly, because Johnson’s due process rights were violated by this

lack of notice, we agree with Johnson that the trial court erred in finding that he violated

his probation in cases 1948 and 3192. Johnson’s second assignment of error is well-

taken.

  D. The trial court did not abuse its discretion in setting Johnson’s appeal bond.

         {¶ 40} Finally, in his third assignment of error, Johnson argues that the trial court

erred by setting his appeal bond in case 3192 at $100,000 based on the court’s finding

that Johnson had “escaped” from jail following a medical furlough because, although the

furlough order required him to “‘contact his attorney and report to his supervising

probation officer or the court’” following treatment, “[n]otably, it did not require

[Johnson] to return to [the jail] that same day[.]”

         {¶ 41} The city responds that the trial court acted within its discretion in setting

the appeal bond based on Johnson’s criminal history and the fact that Johnson “was

discharged from his medical care, on October 9, 2018 at 6:33 pm.[, but] did not appear to

the Trial Court on October 10, 2018, his next contact with the Trial Court was April 14,

2019, some six months later [sic].”

16.
       {¶ 42} Johnson was granted bond pending appeal and only objects to the amount

of bond as excessive. Because there is no right to bail on appeal, we review the trial

court’s decision for an abuse of discretion. Coleman v. McGettrick, 2 Ohio St.2d 177,

179, 207 N.E.2d 552 (1965).

       {¶ 43} Before trial, an accused is entitled to reasonable bail as provided by the

Eighth Amendment to the United States Constitution and Article I, Section 9, of the Ohio

Constitution, with certain exceptions. See State ex rel. Baker v. Troutman, 50 Ohio St.3d

270, 272, 553 N.E.2d 1053 (1990). “Prior to conviction, an accused is afforded the

benefit of the presumption of innocence, the burden being upon the state to prove his

guilt.” Coleman at 180. After conviction, the presumption for bail no longer exists. Id.

       {¶ 44} R.C. 2949.02(A) permits bail pending appeal, and provides:

              If a person is convicted of any bailable offense, including, but not

       limited to, a violation of an ordinance of a municipal corporation, in a

       municipal or county court or in a court of common pleas and if the person

       gives to the trial judge or magistrate a written notice of the person’s

       intention to file or apply for leave to file an appeal to the court of appeals,

       the trial judge or magistrate may suspend, subject to division (A)(2)(b) of

       section 2953.09 of the Revised Code, execution of the sentence or

       judgment imposed for any fixed time that will give the person time either to

       prepare and file, or to apply for leave to file, the appeal. In all bailable

       cases, except as provided in division (B) of this section, the trial judge or

       magistrate may release the person on bail in accordance with Criminal Rule

17.
       46, and the bail shall at least be conditioned that the person will appeal

       without delay and abide by the judgment and sentence of the court.

       {¶ 45} In support of this assignment of error, Johnson argues only that trial court

abused its discretion by interpreting his failure to report to the court or his probation

officer the day after he was discharged from receiving emergency medical care—which

he lawfully left the jail to obtain—as an “escape.” This focus on “escape,” however,

ignores the many factors considered in bail determinations. “[I]n determining the types,

amounts, and conditions of bail,” the trial court must consider factors such as the nature

of the offense, the weight of the evidence against the defendant, the defendant’s record of

convictions, and the defendant’s record of appearances or flight to avoid prosecution.

Crim.R. 46(C).

       {¶ 46} In this case, the record shows that Johnson is a flight risk, has failed to

appear for numerous court dates, and has an extensive criminal record. Furthermore,

Johnson had no right to an appellate bond, but the trial court’s decision to grant an

appellate bond was within its discretion. Based on the record, we find that the trial court

did not abuse its discretion in setting Johnson’s appeal bond at $100,000, considering

(among other factors) his failure to report as ordered after a medical furlough.

Accordingly, Johnson’s third assignment of error is not well-taken.

                                     III.   Conclusion

       {¶ 47} For the foregoing reasons, the January 3, 2020 judgment of the Toledo

Municipal Court is affirmed, in part, and reversed, in part. The trial court’s determination

that Johnson violated his probation in case Nos. CRB-17-01948 and TRD-17-03192 is

18.
vacated. The remaining portions of the court’s sentencing entry are affirmed. The parties

are ordered to divide the costs of this appeal equally pursuant to App.R. 24.

                                                                Judgment affirmed, in part
                                                                    and reversed, in part.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Christine E. Mayle, J.                         ____________________________
                                                       JUDGE
Gene A. Zmuda, P.J.
                                               ____________________________
Myron C. Duhart, J.                                    JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE


       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




19.